Title: October 9. Wednesday.
From: Adams, John
To: 


       Went this Morning to the Secretary Fagel and returned him the original Treaty, and the original Convention which was designed for their High Mightinesses. The others designed for Congress, I kept. We run over together the few litteral Variations, and corrected all, indeed all the Inaccuracies were found to be in my Copy which I kept to compare. Mr. Fagel said that one day this Week he would call upon me with the Copies, which he and I were to sign to be sent to Congress. That to day, the Committee would make report, their H.M. would thank them for the Pains they had taken, and each Province would take the Treaty and Convention ad Referendum, and lay them before their Constituents for Ratification.—He told me that his Intelligence from France, by the last Post, led him to expect Peace in the Course of this Winter. He asked me if mine did not? I answered, smiling, that I could not deny that there appeared some Symptoms of it.
       About two O Clock, the Cte. de Sanafé made me a Visit, in Ceremony, to congratulate me, on the Signature of the Treaty. I told him I hoped by this Time the Cte. Daranda had signed a Treaty with Mr. Jay, with equal Advantage and Satisfaction. He enquired about the 22 and 23 Articles, and said he understood that I had met with Difficulty to get the States to agree with me upon a Substitute. I read to him in French, the Article as it now stands in the Treaty, which he was fully satisfied with. He enquired concerning the Prussian Minister  at Madrid notifying to Mr. Jay his Presentation to the King and Royal Family—asked if it was true? Observed That Mr. Jay was not at Madrid but at Paris. I answered, the Visit was made to Mr. Charmichael, as Charge des Affairs at Mr. Jays House. He asked me if I told it to Mr. Thulemeyer. I answered in the Affirmative. He asked me what I thought, of the late Behaviour, respecting the Dutch Fleet going to Brest—an Order of the States General and refusal of Obedience, on the Part of the Navy. I answered it was very extraordinary and very allarming. He said, he did not think this People would ever do any Thing. But the Requisition to send Ships to Brest was very well calculated to try them.
       I shewed him the Paragraph in the London Evening Post which says that a Commission under the Royal Sign Manual has passed the great Seal of the Court of Chancery, authorizing Mr. Oswald of Philpot Lane, to treat of Peace with the United States of America....
       Mr. D. has learned, to day from our Friend, that the two Captains, Welderen and Van Hoey, did in Truth come with the Message that if the Fleet was ordered to Brest, all the Officers and Crews would resign, but finding that the States were likely to take Fire they were perswaded to soften it down to a Want of Sails, Provisions, Stores &c. This, all agree must have been a Plot. The Prince must be as daring in his System, as his Cousin has been.
       The States of Holland have printed the Treaty, a Member has given one to Mr. D. who has sent it to day with his French Translation, to Leyden to be inserted in Mr. Luzacs Gazette.
       Mr. Thaxter and Mr. Storer have agreed to accompany me to Paris.
      